 

Exhibit 10.1

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
entered into this 25th day of April, 2016 (the “Effective Date”), by and among
(a) (i) CELATOR PHARMACEUTICALS, INC., a Delaware corporation (“Inc.”), (ii)
CELATOR PHARMACEUTICALS CORP., a Nova Scotia unlimited liability company
(“Corp.”) and (iii) each of its subsidiaries appearing on Schedule 1 attached
hereto (hereinafter collectively referred to, together with Inc. and Corp.,
individually and collectively, jointly and severally, as the “Borrower”), (b)
the several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively, the “Lender”), and (c) HERCULES
CAPITAL, INC., f/k/a Hercules Technology Growth Capital, Inc., a Maryland
corporation in its capacity as administrative agent for itself and the Lender
(in such capacity, the “Agent”).

 

WHEREAS, Borrower and Lender are parties to a certain Loan and Security
Agreement, dated as of May 9, 2014 (as the same may from time to time be further
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”); and

 

WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as provided herein.

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.          Defined Terms. Terms not otherwise defined herein which are defined
in the Loan Agreement shall have the same respective meanings herein as therein.

 

2.          Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, the Loan Agreement is
hereby amended by adding the following to the end of Section 2.1(d):

 

Notwithstanding anything to the contrary contained in this Section 2.1(d) of the
Loan Agreement, provided that no Event of Default has occurred or is continuing,
the scheduled principal payments due on May 1, 2016 and on the first (1st)
Business Day of each month thereafter through and including the payment due on
May 1, 2017 shall be deferred (not waived) (the “Deferred Payments”). Commencing
on June 1, 2017, and continuing on the first (1st) business day of each month
thereafter, Borrower shall recommence scheduled monthly payments of principal
and interest (mortgage style) based on an amortization schedule equal to
thirty-one (31) consecutive months pursuant to the terms and conditions set
forth in Section 2.1(d). The Deferred Payments and all other accrued but unpaid
interest under the Term Loan Advances, and all other Secured Obligations with
respect to the Term Loan Advances shall be due and payable on the Term Loan
Maturity Date.

 

3.          Conditions to Effectiveness. Lender and Borrower agree that this
Amendment shall become effective upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to Lender:

 

(a)                 Lender shall have received a fully-executed counterpart of
this Amendment signed by Borrower;

 

(b)                Borrower shall have paid to Lender, for the account of
Lender, an amendment fee of One Hundred Twenty-Eight Thousand Three Hundred
Ninety Dollars and Seven Cents ($128,390.07); and

 

(c)                 Lender shall have received payment for all fees and expenses
incurred by Lender in connection with this Amendment, including, but not limited
to, all legal fees and expenses.

 



 1 

 

 

4.          Representations and Warranties. The Borrower hereby represents and
warrants to Lender as follows:

 

(a)                 Representations and Warranties in the Agreement. The
representations and warranties of Borrower set forth in Section 5 of the Loan
Agreement are true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

(b)                 Authority, Etc. The execution and delivery by Borrower of
this Amendment and the performance by Borrower of all of its agreements and
obligations under the Loan Agreement and the other Loan Documents, as amended
hereby, are within the corporate authority of Borrower and have been duly
authorized by all necessary corporate action on the part of Borrower. With
respect to Borrower, the execution and delivery by Borrower of this Amendment
does not and will not require any registration with, consent or approval of, or
notice to any Person (including any governmental authority).

 

(c)                 Enforceability of Obligations. This Amendment, the Loan
Agreement and the other Loan Documents, as amended hereby, constitute the legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium, general equitable principles or other
laws relating to or affecting generally the enforcement of, creditors’ rights
and except to the extent that availability of the remedy of specific performance
or injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

(d)                 No Default. Before and after giving effect to this Amendment
(i) no fact or condition exists that would (or would, with the passage of time,
the giving of notice, or both) constitute an Event of Default, and (ii) no event
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing.

 

(e)                 Event of Default. By its signature below, Borrower hereby
agrees that it shall constitute an Event of Default if any representation or
warranty made herein should be false or misleading in any material respect when
made.

 

5.          Reaffirmations. Except as expressly provided in this Amendment, all
of the terms and conditions of the Loan Agreement and the other Loan Documents
remain in full force and effect. Nothing contained in this Amendment shall in
any way prejudice, impair or effect any rights or remedies of Lender under the
Loan Agreement and the other Loan Documents. Except as specifically amended
hereby, Borrower hereby ratifies, confirms, and reaffirms all covenants
contained in the Loan Agreement and the other Loan Documents. The Loan
Agreement, together with this Amendment, shall be read and construed as a single
agreement. All references in the Loan Documents to the Loan Agreement or any
other Loan Document shall hereafter refer to the Loan Agreement or any other
Loan Document as amended hereby.

 

6.          Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but which
together shall constitute one instrument.

 

8.          Miscellaneous.

 

(a)                 THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING
CONFLICT OF LAWS PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY
OTHER JURISDICTION.

 

(b)                 The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.

 



 2 

 

 

(c)                 This Amendment expresses the entire understanding of the
parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.

 

(d)                 Any determination that any provision of this Amendment or
any application hereof is invalid, illegal or unenforceable in any respect and
in any instance shall not affect the validity, legality, or enforceability of
such provision in any other instance, or the validity, legality or
enforceability of any other provisions of this Amendment.

 

 

[Remainder of this page intentionally left blank]

 



 3 

 

 

IN WITNESS WHEREOF, Borrower, Agent, and Lender have duly executed and delivered
this Amendment as of the day and year first above written.

 



  BORROWER:             CELATOR PHARMACEUTICALS, INC.                    
By:     /s/ Fred M. Powell                                   Name:  Fred M.
Powell                                         Its:        Vice President and
Chief Financial Officer                     CELATOR PHARMACEUTICALS CORP.      
              By:       /s/ Fred M. Powell     Name:  Fred M. Powell    
Its:        Vice President and Chief Financial Officer                          
        Accepted in Palo Alto, California:         AGENT:             HERCULES
CAPITAL, INC.                     By:        /s/ Jennifer Choe     Name:  
Jennifer Choe     Its:        Assistant General Counsel                    
LENDER:               LENDER:               HERCULES CAPITAL, INC.              
      By:        /s/ Jennifer Choe     Name:   Jennifer Choe     Its:       
Assistant General Counsel  



  



 

 

 

 

Schedule 1

 

Subsidiaries

 

Celator Pharmaceuticals, Inc.:

 

1.Celator Pharmaceuticals Corporation, a Canadian corporation

 

2.Celator UK Ltd., a United Kingdom limited company

 

Celator Pharmaceuticals Corp.:

 

None.

 

 



 

 